Gorski and Green, JJ. (dissenting).
We respectfully dissent. It is the position of the majority that the respective motions for summary judgment dismissing the complaint and cross claims should have been granted on the ground that Raymond and Gertrude Skowron and defendants Harold M. Gardner and Patricia Gardner owed no duty of care to plaintiff as a matter of law. In our view, however, the unusual circumstances of this case support the conclusion that decedents and the Gardners owed a duty of care to plaintiff. With respect to decedents, we note that they owned and maintained the private road that crossed the railroad tracks, and the private road was the only means of access to their property. We recognize that, as a general rule, a landowner is not liable for injuries resulting from a dangerous condition on adjoining property unless the landowner caused or contributed to that condition (see Galindo v Town of Clarkstown, 2 NY3d 633, 636 [2004]; Cleary v Harris Hill Golf Ctr., Inc., 23 AD3d 1142 [2005]). Here, however, plaintiff submitted evidence that decedents were aware of the dangerous condition of the railroad crossing, and the general rule of nonliability for adjoining landowners does “not exclude the possibility that some dangers from neighboring property might be so clearly known to the landowner, though not open or obvious to others, that a duty to warn would arise” (Galindo, 2 NY3d at 637). There is at least an issue of fact whether such a danger existed here. Further, the rationale for the general rule of nonliability for adjoining landowners, i.e., that “a person who lacks owner*989ship or control of property cannot fairly be held accountable for injuries resulting from a hazard on the [neighboring] property” (id. at 636), has no easy application here. Because the road crossing the railroad tracks is a private rather than a public road, decedents were the only ones in a position to warn of the danger. Had the railroad tracks crossed a public road, it would have been the duty of the municipality or, “in case of state highways the department of transportation,” to post warnings (Railroad Law § 53-a; see Miller v Tuxedo Park Assn., 101 AD2d 811 [1984]). Here, however, “only the [decedents were] in a position to remedy the dangerous condition” by providing a warning (Barnes v Stone-Quinn, 195 AD2d 12, 15 [1993]). Unlike the majority, moreover, we cannot conclude that as a matter of law the absence of such a warning was not a proximate cause of the accident because plaintiff was aware of the railroad tracks. The evidence in the record before us does not establish as a matter of law that plaintiffs conduct would have been the same had a warning been provided (see Boyd v Trent, 262 AD2d 260 [1999]). We therefore conclude that Supreme Court properly denied the motion of defendant Paul Skowron for summary judgment dismissing the complaint and cross claims against him.
With respect to the Gardners, we agree with the majority that there is no common-law duty imposed upon landowners to control vegetation for the benefit of those using a public highway (see Echorst v Kaim, 288 AD2d 595, 596 [2001]). In the case of vegetation at the intersection of public highways, that duty generally belongs to “the State or the municipality, not the abutting landowners” (Hayes v Malkan, 26 NY2d 295, 299 [1970], rearg denied 27 NY2d 737 [1970]) and, in the case of rail lines intersecting a public highway, that duty generally belongs to the railroad company (see Railroad Law § 53-a; Miller, 101 AD2d 811 [1984]). Here, however, plaintiff alleges that the hazardous condition at the crossing was created in part by a condition on the property of the Gardners that only they were in a position to remedy, and he submitted evidence that the Gardners were aware of that hazardous condition (see Barnes, 195 AD2d at 15-16; see generally Gayden v City of Rochester, 148 AD2d 975 [1989]; PJI 2:110 [2006]). We therefore conclude that the court properly denied the motion of the Gardners for summary judgment dismissing the complaint and cross claims against them. Present—Hurlbutt, J.P, Gorski, Martoche, Smith and Green, JJ.